Citation Nr: 0023955	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-15 974A	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $25,205.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in July 1998.  The statement of the case was issued in 
September 1998.  A substantive appeal was received in 
September 1998.  In February 2000, this matter was remanded 
by the Board to the RO for the scheduling of a hearing before 
a member of the Board (i.e. a Travel Board hearing).  Such a 
hearing was held at the RO in July 2000.


FINDINGS OF FACT

1.  In December 1977, service connection was established for 
schizophrenia; a 100 percent disability evaluation for this 
disorder has been in effect since November 1992.  

2.  Information received by the RO in August, September, and 
November 1997 revealed that the veteran had been incarcerated 
since October 7, 1996. 

3.  Action was taken by the RO in January 1998 to reduce the 
veteran's award of compensation from 100 percent to 10 
percent effective December 7, 1996, thus creating the 
overpayment of compensation benefits, in the calculated 
amount of $25,205.80.

4.  In March 1998, the mother of the veteran's minor 
children, DG, was awarded an apportioned share in the amount 
of $2,007 on their behalf, effective February 1, 1998.

5.  The record reflects that while the veteran was 
incarcerated until the apportionment award, $4,671.50 of his 
compensation benefits received were utilized to support his 
two minor children.  

6.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. 
would not deprive the veteran or his family of the basic 
necessities of life).

8.  The veteran was at fault in debt created by his failure 
to report his incarceration in a timely manner.

9.  The failure of the Government to insist upon its right to 
repayment of $4,671.50 of the overpayment created may not 
result in unjust enrichment of the veteran, inasmuch as, 
while the veteran was incarcerated his dependent children 
could have received an apportioned share of his compensation 
benefits.

10.  The failure of the Government to insist upon its right 
to repayment of $20,534.30 of the overpayment created would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled. 

11.  Repayment of $4,671.50 of the debt could partially 
defeat the purpose of the VA compensation program with regard 
to additional benefits for dependents.

12.  Repayment of $20,534.30 of the debt would not defeat the 
purpose of the VA compensation program.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (1999).

2.  Recovery of a portion of the overpayment of VA 
compensation benefits in the amount of $4,671.50 would be 
against the principles of equity and good conscience.  Thus, 
recovery of this portion of the overpayment is waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (1999).

3.  Recovery of a portion of the overpayment of VA 
compensation benefits in the amount of $20,534.30 would not 
be against the principles of equity and good conscience.  
Thus, recovery of this portion of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record reveals that service-connection was 
established for schizophrenia in December 1977 and that a 100 
percent disability evaluation for this disorder has been in 
effect since November 1992 (from December 1977 until this 
date, a 30 percent evaluation was assigned).  In April 1984, 
the veteran was notified that he was awarded additional 
benefits for a child born in December 1983, and in March 
1986, was notified that his compensation award had been 
further amended to include an increase for a child born in 
August 1985.  Attached to each of these award letters was a 
copy of VA Form 21-8764, which notified the veteran that, 
among other things, his benefits would be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for a felony, and that the amount not 
payable may be apportioned to a spouse, dependent children or 
parents.  

Of record is a Report of Contact form dated in August 1997 
documenting a telephone communication between the RO and a 
person from "State Criminal Information" to the effect that 
the veteran was incarcerated at the Oneida Correctional 
Facility in Rome, New York.  Through contact with the veteran 
in September 1997 and with the prison in November 1997, the 
RO learned that he had been incarcerated since October 1996. 

Thereafter, in November 1997, the RO proposed to reduce the 
veteran's service-connected disability compensation from a 
100 percent rate to a 10 percent rate from December 1996.  
This retroactive reduction created an overpayment in the 
amount of $25,205.80.  In this regard, the Board notes that 
under VA regulation, any person incarcerated for conviction 
of a felony shall not be paid compensation in excess of a 
certain rate.  38 C.F.R. § 3.665(a) (1999) (any person 
incarcerated for more than 60 days for conviction of a felony 
shall not be paid compensation in excess of a certain rate 
(in this veteran's case, 10 percent) beginning on the 61st 
day).

According to the record, in February 1998, the RO received a 
request for a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.   

It is noted that in March 1998 and subsequent to the creation 
of the overpayment, the RO awarded DG an apportionment of the 
veteran's disability compensation on behalf of the veteran's 
minor children (DG is the mother of these children), 
effective February 1, 1998.  See 38 C.F.R. § 3.665(e) (1999).  
The amount awarded was $2,007, which was equal to the 100 
percent compensation rate minus the amount the veteran was 
entitled as an incarcerated veteran (the 10 percent rate).  

In a June 1998 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue (i.e. 
that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 1999)).  The Committee 
then denied the veteran's request for a waiver of the 
overpayment, essentially finding that recovery of the debt 
would not be against "equity and good conscience."

The Board, after an independent review of the record, concurs 
with the Committee's determination that that there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran with respect to creation of the overpayment at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (1999).

As to the first element - "fault" - to be considered in 
this case as outlined above, the Board notes that this 
element pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the veteran contributed 
to the creation of the debt.  In this regard, the Board 
points out that at the time the veteran was initially awarded 
compensation, incarceration of a veteran did not have an 
effect on his/her continued entitlement to these benefits 
(incarceration did effect continued receipt of pension 
benefits.  See 38 C.F.R. § 3.665 (1976)).  Therefore, when he 
was first awarded VA compensation, the veteran would 
obviously not have known that at some point incarceration 
would have had an effect on these benefits.  

However, beginning in 1981, incarceration did have an effect 
on the continued receipt of compensation benefits (see 46 
Fed. Reg. 47542 (September 29, 1981)), and, as reflected 
above, the veteran was notified of this in the 1984 and 1986 
award letters. 

The Board believes that given this notification in 1984 and 
1986, the veteran knew or at least should have known that he 
was to report his incarceration to VA in a timely manner.  
The Board finds that the veteran, and not VA, was at fault 
for the debt created in this case.  The veteran continued to 
accept the full amount of VA compensation knowing that he was 
not entitled to this compensation, and VA promptly adjusted 
his award upon receipt of information that he was 
incarcerated in August 1997.  

This award was ultimately adjusted in January 1998, but this 
action was taken after confirming that the veteran was indeed 
incarcerated, for what length of time, and after giving him 
60 days to submit evidence showing that the proposed action 
should not be implemented (i.e. after giving the veteran his 
full due process rights).  See 38 C.F.R. § 3.105 (1999).  
There is no indication, despite the veteran's allegation to 
the contrary, that the RO knew or should have known of his 
incarceration prior to August 1997.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  During the July 2000 Travel Board hearing, the 
veteran, who reportedly was released from prison in October 
1999, related that his monthly income consisted of his VA 
compensation (which was $2,128) and $710 from the Social 
Security Administration (SSA), and that expenses included 
$700 in child support, $300 towards the overpayment, and 
$1,200 in rent.  He noted that the remaining money was used 
towards food, electricity, cars, clothes, and other needs.  
The veteran noted that he had no problems with creditors.  

The veteran's combined monthly net income clearly outweighs 
his total monthly expenses.  Thus, and as he is not currently 
in dire financial straits with respect to credit debt or the 
like, the Board finds that the recovery of the overpayment 
would not result in undue financial hardship on the veteran 
and deprive him of the basic necessities of life.

However, a review of the other elements pertaining to the 
principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a) (1999), persuades the Board that the 
Government should forego its right to collection of a portion 
of the indebtedness in the amount of $4,671.50  

In this regard, the veteran has essentially contended that a 
portion of the benefits he "received" (in his bank account, 
at least) while incarcerated were utilized for the support of 
his minor children.  He indicated during the Travel Board 
hearing that DG had access to his account and had 
periodically made withdrawals from the account to help 
support his children.  The veteran essentially noted that 
almost $9,000 was withdrawn to support his children.  

To support this contention, the veteran has provided bank 
statements which reflect that from March to September 1997, 
ATM withdrawals were made from his checking account from a 
location in Portland, Oregon in the amount of $4,671.50.  The 
Board notes correspondence received in the record reflects 
that DG resides in Portland, and as such, it is reasonable to 
assume that she indeed made the withdrawals documented in 
these statements.  

Specifically, the Board finds that recovery of this amount of 
the overpayment would partially defeat the purpose of the VA 
disability compensation program with regard to additional 
compensation paid for dependents, which is intended to 
provide additional financial support to veterans with 
dependents.  By "partially," the Board points out that the 
amount received by DG on the children's behalf (through her 
bank withdrawals) during the relevant time period clearly 
outweighed the additional dependent benefits the veteran 
would have been entitled to had he not been incarcerated (the 
additional amount would have been about $136 per month, see 
VA Manual M 21-1, Part 1, Appendix B (change 17)).  However, 
it is also pointed out that the veteran's dependents may have 
been able to receive all or part of the veteran's 
compensation not paid during his incarceration had the such 
payments been in fact stopped, and had an application for 
such an apportionment been made.  

Regardless of the fact that the veteran received benefits for 
which he was not entitled, at least a portion of the benefits 
($4,671.50) is shown to have gone to parties who may have 
been legally entitled to them, and as such, recovery of the 
overpayment in the amount of this portion could defeat the 
purpose of the VA disability compensation program as it 
relates to payment of additional compensation for dependents.

Similarly, failure to recover $4,671.50 of the overpayment 
would not result in unjust enrichment, since, while paid 
benefits to which he clearly was not entitled during his 
incarceration, his dependent children (or specifically, DG on 
behalf of the children) could have been awarded even more 
benefits than the amount received through the ATM 
withdrawals.  

With respect to the balance of the overpayment - or 
$20,534.30 - the Board initially notes that according to the 
above discussed bank statements, several withdrawals were 
made from the veteran's savings account while he was 
incarcerated, to include transfers of funds from this account 
to his checking account.  However, there is no indication 
that any withdrawals were made by DG (i.e. there is no 
indication that they were made in Portland and/or through an 
ATM, as was the case with the checking account withdrawals).  
To find that they represent withdrawals made by DG would 
require the Board to engage in speculation.

It is noted that during the Travel Board hearing, the veteran 
stated that the balance of the benefits received (i.e. not 
including those amounts utilized to support his dependent 
children) was used to buy his stepfather a car, put a down 
payment on a house to be purchased by DG, and to remodel his 
mother's bathroom.  He noted that he was "someone who they 
could come to for money."  

As previously noted, the veteran was at fault in the creation 
of the debt, the collection of which would not cause undue 
financial hardship.  Furthermore, with respect to this 
additional amount, collection of same would not defeat the 
purpose of the VA compensation program, which is to provide 
financial support to disabled veterans and their dependents 
(or the dependents if the veteran is incarcerated), and it is 
apparent that $20,534.30 was not used for this purpose, but 
rather for the purchases listed above (a car, house down 
payment, etc, for persons not the veteran's minor children), 
which are really not within the purview of the purpose of the 
compensation program.

As the veteran received $20,534.30 in disability compensation 
to which he is not entitled (as a result of his 
incarceration), this resulted in his unjust enrichment.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance these VA benefits. 
38 C.F.R. § 1.965(a) (1999).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of 
$20,534.30 of the assessed indebtedness.  As such, recovery 
of the overpayment representing this amount will not be 
waived.  

Finally, the Board points out that withdrawals totaling 
$385.50 were made from the veteran's checking account from 
the location in Portland from August to October 1998, 
presumably by DG.  However at that point DG was already 
receiving a substantial apportioned share of the veteran's 
compensation benefits on behalf of the veteran's children.  
As such, collection of this relatively small amount will not 
be waived.  

In sum, it is the Board's judgment that the circumstances in 
this case indicate a need for reasonableness and moderation 
in the exercise of the Government's right to collect the part 
of the debt charged to the veteran that represents 
withdrawals made by DG on behalf of the veteran's minor 
children while he was incarcerated and prior to the 
apportionment award.  Accordingly, the Board concludes that 
recovery of the overpayment of the $4,671.50 would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of VA compensation benefits in this amount is 
therefore in order. 38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999). 

However, the facts of this case do not demonstrate that 
recovery of the remaining overpayment, in the amount of 
$20,534.30 would be against the principles of equity and good 
conscience.  Thus, the Board concludes that a waiver of 
recovery of that portion of the overpayment of VA 
compensation benefits is not warranted.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).  In reaching this conclusion the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107  (West 
1991).


ORDER

Entitlement to waiver of recovery of part of the overpayment 
of VA compensation benefits, in the amount of $4,671.50, is 
granted.




Entitlement to waiver of recovery of part of the overpayment 
of VA compensation benefits, in the amount of $20,534.30, is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

